DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 43 is objected to because of the following informalities: Claim 43 recites the phrases “a metal complex”, “a phosphorescent metal complex containing a monoanionic bidentate ligand”. Applicants are advised to amend these phrases to recite “the metal complex”, “the phosphorescent metal complex containing the monoanionic bidentate ligand”.  Appropriate correction is required.

Claim 44 is objected to because of the following informalities: Claim 44 recites the phrase “the organic layer”. Applicants are advised to amend this phrase to recite “the at least one organic layer”.  Appropriate correction is required.

Claim 44 is objected to because of the following informalities: Claim 44 recites the phrase “said electrodes”. Applicants are advised to amend this phrase to recite “the pair of electrodes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 43 recites the limitations “wherein the one layer of the layer containing a metal complex represented by formula (2), a metal complex represented by formula (14), or a phosphorescent metal complex containing a monoanionic bidentate ligand represented by the formulae (A1) to (A4) a metal having an atomic weight of 40 or more, having a group represented by formula (I) is the light-emitting layer”. The recitation of the phrase “the one layer of the layer containing a metal complex” renders the scope of the claim confusing given that claim 28 from which claim 43 depends does not recite any limitations drawn to an organic layer and therefore there is a lack of antecedent basis in claim 43 for the limitation “herein the one layer of the layer containing a metal complex…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 28, 31-32, 36, 38, and 42-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yasukawa et al (WO 2007/029533, cited on IDS filed 11/12/2019, see attached English language translation).

Regarding claim 28, Yasukawa et al discloses the following phosphorescent compound, corresponding to recited Formula (2) ([0058] – Compound 1-1):

    PNG
    media_image1.png
    440
    512
    media_image1.png
    Greyscale
.
In the above compound, for recited Formula (I), Z is cyclohexyl group, the recited integer ns is zero (0). The group R1 is H and not an alkyl as recited in the present claims.  However, this compound is but one embodiment and attention is directed to Formula (6) of the reference ([0033]), i.e.

    PNG
    media_image2.png
    251
    229
    media_image2.png
    Greyscale
,
where R11 and R12 are substituents such as a methyl or a cyclohexyl group which can be further substituted ([0048]). Thus, the disclosure of the reference encompasses a cyclohexyl substituted by a methyl, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Thus, the group R1 in recited Formula (I) is a methyl, i.e. an alkyl group. 


    PNG
    media_image4.png
    205
    370
    media_image4.png
    Greyscale
,
where M21 is Ir, i.e. a group 10 metal, A21 is N; A22 and A23 are C, the integer is three (3); Z21 is an aromatic nitrogen-containing heterocyclic containing a methyl substituent; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 31, Yasukawa et al teaches all the claim limitations as set forth above. Given that in the present claims, the recited integer ns can be zero (0), the claims do not require the recited group R2 and R3, and therefore the reference discloses the compound of the present claims.

Regarding claim 32, Yasukawa et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is a cyclohexyl group.

Regarding claim 36, Yasukawa et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a metal complex given by recited Formula (7), i.e.

    PNG
    media_image5.png
    235
    392
    media_image5.png
    Greyscale
,
where M71 is Ir; the recited groups R73 to R76 are H; and the recited integer n is zero (0). The recited groups A71 and A72 are N; the recited group D71 to D73 are carbon; the recited integer m is one (1) and S72 is given by recited formula (1); the recited integer k is three (3) and the recited integer l is zero (0).

Regarding claim 38, Yasukawa et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a metal complex given by recited Formula (12), i.e.

    PNG
    media_image6.png
    205
    415
    media_image6.png
    Greyscale
,
where M121 is Ir, R123 is a substituent; R124 corresponds to S121 and given by recited Formula (I), the integer n is one (1). B121 to B1244 are C-R126, where R126 is H; the integer k is three (3); the integer l is zero (0); and the recited integer m is zero (0).

Regarding claim 42, Yasukawa et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses substituent a8 of the claims.

Regarding claim 43, Yasukawa et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the metal complex is found in a light emitting layer of an organic light emitting device ([0020]).

Regarding claim 44, Yasukawa et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer between the anode and cathode ([0020]). The light emitting layer comprises the following phosphorescent compound, corresponding to recited Formula (2) ([0020] and [0058] – Compound 1-1):

    PNG
    media_image1.png
    440
    512
    media_image1.png
    Greyscale
.
In the above compound, for recited Formula (I), Z is cyclohexyl group, the recited integer ns is zero (0). The group R1 is H and not an alkyl as recited in the present claims.  However, this compound is but one embodiment and attention is directed to Formula (6) of the reference ([0033]), i.e.

    PNG
    media_image2.png
    251
    229
    media_image2.png
    Greyscale
,
where R11 and R12 are a substituent such as a methyl or cyclohexyl group which can be further substituted ([0048]). Thus, the disclosure of the reference encompasses a cyclohexyl substituted by a methyl, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
1 in recited Formula (I) is a methyl, i.e. an alkyl group, and the recited integer ns is zero (0). 
Compound (1-1) of the reference corresponds to recited Formula (2), i.e.

    PNG
    media_image4.png
    205
    370
    media_image4.png
    Greyscale
,
where M21 is Ir, i.e. a group 10 metal, A21 is N; A22 and A23 are C, the integer is three (3); Z21 is an aromatic nitrogen-containing heterocyclic containing a methyl substituent; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 46, Yasukawa et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display comprising the disclosed device ([0261]).

Regarding claim 47, Yasukawa et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting apparatus, i.e. an illumination apparatus, comprising the disclosed device ([0230]).

Claims 28, 31-33, 36-37, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oshiyama et al (JP 200016827, cited on IDS filed 11/12/2019, see attached English language translation).

Regarding claim 28, Oshiyama et al discloses the following phosphorescent metal complex ([0018] – Formula (1A):

    PNG
    media_image7.png
    186
    315
    media_image7.png
    Greyscale
,
B is a cyclopentyl or cyclohexyl group ([0066]). The group R4 represents a substituent with a steric parameter (Es) value of0.0.5 or less located at the ortho position of the ring bonded to the imidazole ring of the metal complex ([0019]). As the substituent R4, the reference discloses substituents such as CH3 (Es value of -1.24).  The ring ZB can be further substituted with groups such as methyl or ethyl. Thus, the reference discloses a substituent given by recited Formula (I), where Z is a  cyclopentyl or a cyclohexyl ring; the recited group R1 is methyl or ethyl; and the recited integer ns is zero (0).
The ring ZA is a benzene or a pyridine ring ([0051] and [0067]); the integer m3 is three (3) ([0019]); the integer m4 is zero (0); the groups R2 and R3 are a substituent; the integer n2 is zero (0) ([0019]); the integer n3 is zero (0); and M2 is a group 8 to group 10 metal of the periodic table ([0019]).
From the discussion above, the reference discloses a metal complex given by recited Formula (2), i.e.

    PNG
    media_image4.png
    205
    370
    media_image4.png
    Greyscale
,
where M21 is a group 8 to group 10 metal, A21 is C; A22 is C; A23 is N or C, the integer k is three (3); Z21 is an aromatic nitrogen-containing heterocyclic group; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring or an aromatic heterocyclic ring.


Regarding claim 31, Oshiyama et al teaches all the claim limitations as set forth above. Given that in the present claims, the recited integer ns can be zero (0), the claims do not require the recited group R2 and R3, and therefore the reference discloses the compound of the present claims.

Regarding claim 32, Oshiyama et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is a cyclopentyl or cyclohexyl group.

Regarding claim 33, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (3), i.e.

    PNG
    media_image8.png
    250
    418
    media_image8.png
    Greyscale
,
where M31 is a group 8 to group 10 metal of the periodic table; the integer k is three (3), the integer l is zero (0); the recited groups R33-R36 are H, the integer n is zero (0); A31 is C; A32 is N, the integer m is one (1); and S32 is given by recited Formula (1) of the claims.

Regarding claim 36, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a metal complex given by recited Formula (7), i.e.

    PNG
    media_image5.png
    235
    392
    media_image5.png
    Greyscale
,
where M71 is a group 8 to group 10 metal of the periodic table; the recited groups R73 to R76 are H; and the recited integer n is zero (0). The recited group A71 is C; the groups A72 and D71 are N; 72 and D73 are carbon; the recited integer m is one (1; S72 is given by recited formula (1); the recited integer k is three (3) and the recited integer l is zero (0).

Regarding claim 37, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a metal complex given by recited Formula (9), i.e.

    PNG
    media_image9.png
    208
    425
    media_image9.png
    Greyscale
,
where M91 is group 8 to group 10 metal of the periodic table, the integer k is zero (0); the integer l is zero (0); the groups B91-B94 are C-R96, where R96 is H.; and the integer m is zero (0). The groups R93 and R94 are H, the integer n is one (1); and the group R95 is given by S91, where S91 is given by recited Formula (I).

Regarding claim 44, Oshiyama et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Page 3). The light emitting device comprises the following phosphorescent metal complex ([0018] – Formula (1A):

    PNG
    media_image7.png
    186
    315
    media_image7.png
    Greyscale
,
where ZB is a cyclopentyl or cyclohexyl group ([0066]). The group R4 represents a substituent with a steric parameter (Es) value of0.0.5 or less located at the ortho position of the ring bonded to the imidazole ring of the metal complex ([0019]). As the substituent R4, the reference discloses substituents such as CH3 (Es value of -1.24).  The ring ZB can be further substituted with groups such as methyl or ethyl. Thus, the reference discloses a substituent given by recited Formula (I), where Z is a  cyclopentyl or a cyclohexyl ring; the recited group R1 is methyl or ethyl; and the recited integer ns is zero (0).
The ring ZA is a benzene or a pyridine ring ([0051] and [0067]); the integer m3 is three (3) ([0019]); the integer m4 is zero (0); the groups R2 and R3 are a substituent; the integer n2 is zero (0) ([0019]); the integer n3 is zero (0); and M2 is a group 8 to group 10 metal of the periodic table ([0019]).
From the discussion above, the reference discloses a metal complex given by recited Formula (2), i.e.

    PNG
    media_image4.png
    205
    370
    media_image4.png
    Greyscale
,
where M21 is a group 8 to group 10 metal, A21 is C; A22 is C; A23 is N or C, the integer k is three (3); Z21 is an aromatic nitrogen-containing heterocyclic group; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring or an aromatic heterocyclic ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 28 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knowles et al (US 2007/0190359).

Regarding claim 28, Knowles discloses the following compound (Page 13 – es 36):

    PNG
    media_image10.png
    278
    541
    media_image10.png
    Greyscale
.
The compound comprises a substituent where in recited Formula (I), ns is zero (0), and Z is a cyclohexyl group. The recited group R1 is H and not an alkyl as required by the present claims.  However, this compound is but one embodiment and the reference discloses Formula (Gs1-1) ([0068], i.e.

    PNG
    media_image11.png
    377
    371
    media_image11.png
    Greyscale
,
where the group R1e is a hydrocarbyl or substituted hydrocarbyl ([0067]). Paragraph [0061] discloses substituted hydrocarbyl as cycloalkyl substituted with a C1-20 alkyl. Accordingly, the disclosure of the reference encompasses recited group R1 as a C1-20 alkyl.
	From the above, the reference discloses a compound given by recited Formula (A1), i.e.

    PNG
    media_image12.png
    283
    319
    media_image12.png
    Greyscale
,
where E1d and E1a are N and the remaining groups E are C. The recited groups R1a, R1b, R1c, R1d, R1f, R1g, R1h, and R1i are H. The recited group R1e is given by recited Formula (I).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 41, Knowles et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (A1-2), i.e.

    PNG
    media_image13.png
    301
    323
    media_image13.png
    Greyscale
,
where the recited groups E1f to E1q are C; R1e is given recited Formula (I) and the remaining group R are H.

Claims 28 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ise et al (US 2006/0073359).

Regarding claim 28, Ise et al discloses the following compound ([0006] – Formula (V)):

    PNG
    media_image14.png
    527
    590
    media_image14.png
    Greyscale
,
where R1-E8 are H; Ra and Rb are substituents, the integers n and m are [0-3] ([0007]). The substituent Ra or Rb is a cyclopentyl group or cyclohexyl group that can be further substituted 1-20 alkyl ([0043] and [0061]). Thus, the reference discloses a compound with a substituted given by recited Formula (I), where the integer ns is zero (0), Z is a cyclopentyl or cyclohexyl group, and the recited group R1 is a C1-20 alkyl.
	In the compound of the reference the groups L1 and L2 are single bonds and L3 is a linking group. Thus, the reference discloses a compound given by recited Formula (14), i.e.

    PNG
    media_image15.png
    316
    499
    media_image15.png
    Greyscale
,
where A141 to A144 are C; Z143 and Z144 are aromatic hydrocarbon rings; the groups Z141 and A1422 are aromatic nitrogen containing heterocyclic groups. The group E141 is a divalent linking group; the integers k, l, and m are zero (0); the integer n is one (1); and S141 is given by recited Formula (1).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 39, Ise et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (15), i.e.

    PNG
    media_image16.png
    370
    544
    media_image16.png
    Greyscale
,
where A151 to A154 are C; Z151 and Z152 are aromatic hydrocarbon rings; the integers k, l and m are zero (0); the recited groups R1566-R158, R153 and R154 are H; the group R155 is given by S151 which corresponds to recited Formula (1); and the integer n is zone (1).

Claims 28-30 and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 28, Kwong et al discloses a metal complex comprising the following ligand ([0019]):

    PNG
    media_image17.png
    202
    130
    media_image17.png
    Greyscale
,
where n is an integer [0-5] ([0023]); and R is given by R11 ([0022]). The group R11 is H or a C1-20 alkyl optionally substituted by one or more substituents X ([0012]). The group X is given by R12, where R12 is a C1-20 alkyl ([0014]). The term alkyl is disclosed as encompassing linear, branched and cyclic alkyl groups such as methyl and cyclohexyl ([0169]). Thus, the disclosure of the reference encompasses a cyclohexyl group substituted with a methyl group, i.e.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 ,
where “-“ denotes the bond to the ligand. Thus, the group R1 in recited Formula (I) is a methyl, i.e. an alkyl group, and the recited integer ns is zero (0). 
	Alternatively, the cyclohexyl can have two (2) substitutions X on one carbon, i.e.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,
where each X is methyl, and one (1) methyl group is found attached to the ligand. Thus, the group R1 in recited Formula (1) is an alkyl group, and the recited groups R2 and R3 are H; and the recited integer ns is one (1).


    PNG
    media_image19.png
    341
    349
    media_image19.png
    Greyscale
,
where (A1-A2) corresponds to the ligand discussed above. This compound corresponds to recited Formula (2), where M21 is Ir ([0018]). The groups A21 and A22 are C; Z21 is pyridine; Z22 is benzene; and L22 and L23 is a bidentate ligand. In the compound of the reference n is an integer [1-3] and m is the formal charge of the metal ([0015]-[0016]). Thus, for Ir, m is three (3) and therefore the integer n corresponding to the integer k is [1-2] and l in recited Formula (2) is given by (m-n) is [2-1].
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 29, Kwong et al teaches all the claim limitations as set forth above. As discussed above, ns in recited Formula (I) is one (1).

Regarding claim 30, Kwong et al teaches all the claim limitations as set forth above. As discussed above, ns in recited Formula (I) is one (1).

	Regarding claim 34, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (4), i.e.

    PNG
    media_image20.png
    227
    417
    media_image20.png
    Greyscale
,
where M41 is Ir;; R43 to R46 are H or a substituent given by S41 or S42, where S41 or S42 represents a group given by recited Formula (I). The groups B41 to B44 are C-R47, where R47 is a substituent. The groups L42, L43 and E41 form a bidentate ligand. The integer k is [1-2] and the integer l is [2-1] such that k+l is three (3).

Regarding claim 35, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (4), i.e.

    PNG
    media_image21.png
    225
    415
    media_image21.png
    Greyscale
,
where M51 is Ir; R53 to R59 and R510 are H or a substituent given by S51 or S52, where S51 or S52 represents a group given by recited Formula (I). The integer k is [1-2] and the integer l is [2-1] such that k+l is three (3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 28-36, 38, and 43-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,403,832 (U.S. ‘832).
  
Claim 1 of U.S. ‘832 recites a metal complex comprising a substituent given by Formula (I), i.e.

    PNG
    media_image22.png
    152
    206
    media_image22.png
    Greyscale
,
where R1 is an alkyl group, R2 and R3 are H or an alkyl group, ns is an integer from 0 to 6 and Z represented a saturated 5- to 8- membered ring. Accordingly, Claim 1 of U.S. ‘832 recites a metal complex comprising a substituent identical to that recited in instant claim 28. Claim 1 of U.S. ‘832 further recites a metal complex given by Formulas (2), (14), and (A1-1), identical to Formulas (2), (14) and (A1) recited in instant claim 28.
Furthermore, it is noted that:
Claim 2 of U.S. ‘832 recites subject matter identical to that recited in instant Claim 29.
Claim 3 of U.S. ‘832 recites subject matter identical to that recited in instant Claim 30.
Claim 4 of U.S. ‘832 recites subject matter identical to that recited in instant Claim 31.
Claim 5 of U.S. ‘832 recites subject matter identical to that recited in instant Claim 32.
Claim 6 of U.S. ‘832 recites subject matter encompassing that recited in instant Claim 33.
Claim 6 of U.S. ‘832 recites subject matter identical to that recites in instant Claim 34.
Claim 7 of U.S. ‘832 recites subject matter identical to that recited in instant Claim 35.
Claim 8 of U.S. ‘832 recites subject matter identical to that recited in instant Claim 36.

Claim 1 of U.S. ‘832 recites subject matter encompassing the subject matter recited in instant Claim 43.

Claim 1 of U.S. ‘832 recites an organic light emitting device comprising a pair of electrode and an organic layer comprising a light emitting layer and disposed between the electrodes, identical to that recited in instant claim 44. The light emitting layer comprises as metal complex with a substituent given by Formula (I), i.e.

    PNG
    media_image22.png
    152
    206
    media_image22.png
    Greyscale
,
where R1 is an alkyl group, R2 and R3 are H or an alkyl group, ns is an integer from 0 to 6 and Z represented a saturated 5- to 8- membered ring. Accordingly, Claim 1 of U.S. ‘832 recites a metal complex comprising a substituent identical to that recited in instant claim 44. Claim 1 of U.S. ‘832 further recites a metal complex given by Formulas (2), (14), and (A1-1), identical to Formulas (2), (14) and (A1) recited in instant claim 44.
	Furthermore, it is noted that:
Claim 1 of U.S.’832 recites subject encompassing the subject matter recited in instant claim 45.

Claims 28-35, 38-40, 42, and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 11, 14, 16, and 21 of U.S. Patent No. 8,945,725 (U.S. ‘725).
  
Claims 1 U.S. ‘725 recites a metal complex comprising a substituent given by Formula (I), i.e.

    PNG
    media_image22.png
    152
    206
    media_image22.png
    Greyscale
,
where R1 is an alkyl group, R2 and R3 are H or an alkyl group, ns is an integer from 1 to 6 and Z represented a saturated 5- to 8- membered ring. Accordingly, Claim 1 of U.S. ‘725 recites a metal complex comprising a substituent identical to that recited in instant claim 28. Claim 1 of U.S. ‘725 further recites that the metal complex is given by Formulas (2) and (14), identical to Formulas (2) and (14) recited in instant claim 28.
	Furthermore, it is noted that:
Claim 1 of U.S. ‘725 recites subject matter encompassing the subject recited in instant claim 29.
Claim 2 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 30.
Claim 3 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 31.
Claim 4 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 32.
Claim 5 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 33.
Claim 6 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 34.

Claim 11 of U.S. ‘725 recites subject matter encompassing the subject matter recited in instant Claim 38.
Claim 14 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 39.
Claim 16 of U.S. ‘725 recites subject matter identical to that recited in instant Claim 40.
Claim 21 of U.S. ‘725 recites a substituent recited in instant Claim 42.

Claim 1 of U.S. ‘725 recites an organic light emitting device comprising a pair of electrode and an organic layer comprising a light emitting layer and disposed between the electrodes, identical to that recited in instant claim 44. The light emitting layer comprises as metal complex with a substituent given by Formula (I), i.e.

    PNG
    media_image22.png
    152
    206
    media_image22.png
    Greyscale
,
where R1 is an alkyl group, R2 and R3 are H or an alkyl group, ns is an integer from 1 to 6 and Z represented a saturated 5- to 8- membered ring. Accordingly, Claim 1 of U.S. ‘725 recites a metal complex comprising a substituent identical to that recited in instant claim 44. Claim 1 of U.S. ‘725 further recites a metal complex given by Formulas (2) and (14), identical to Formulas (2) and (14) recited in instant claim 44.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767